                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

PHILLIP JEROME PARKER                                    CIVIL ACTION NO. 19-1586

                                                         SECTION P
VERSUS
                                                         JUDGE TERRY A. DOUGHTY

GARY AYCOCK, ET AL.                                      MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims against

Assistant District Attorney Gary Aycock are DISMISSED WITH PREJUDICE as frivolous,

for failing to state claims on which relief may be granted, and for seeking monetary relief against

a defendant immune from such relief.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against Attorney Charles Broomfield are DISMISSED WITH PREJUDICE as frivolous and

for failing to state claims on which relief may be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request for

release from incarceration is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to

pursue habeas corpus relief after he exhausts all available state court remedies.

        IT IS FURTHER ORDERED that Plaintiff’s remaining false-arrest claim, along with his

request for expungement, should not be considered by the Court until his state court criminal
proceedings are complete. An administrative closure order will issue separately.

       MONROE, LOUISIANA, this 26th day of February, 2020.




                                                 ______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDG
